Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application 16/773,242.  The application is CON of 15/480,758, now patent 10,120,862, and 16/133,113, now patent 10,592,707.
	An examiner initiated interview was performed, where outstanding issues where discussed.  A terminal disclaimer has been filed and approved.  Corrected drawings have been submitted.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Please amend claim 8 to read:
The method according to claim 1, wherein…

Please amend claim 15 to read:
The computer program product of claim 14, wherein… 



Allowable Subject Matter
3.	Claims 1-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach identifying relative time/date references in a document, calculating a length of time of the reference to the document time base/creation date, and replacing the original time reference of the document with a translated time which changes the meaning.
Regarding claim 1 The closest art of record, Dill et al (7,730,013) teaches identifying dates in documents with various formats and creates a canonicalized (uniform) format.
However it does not specifically teach the limitations of the claim at hand (such as generating translated time references that change a meaning to a user, independently of a time at which the document is accessed).

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657